Citation Nr: 1501542	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease. 

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION


The Veteran served on active duty from May 1968 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the Agency of Original Jurisdiction (AOJ) granted service connection for ischemic heart disease and assigned a 30 percent disability rating, effective in December 1986.  In April 2011, the Veteran filed a notice of disagreement with the assigned disability rating.  A statement of the case (SOC) was issued in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.  A supplemental statement of the case was issued in November 2012. 

The ischemic heart disease rating claim on appeal involves the disagreement with the initial rating assigned for, following the award of service connection.  As such, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  His sister attended the hearing as well but did not testify. A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence with a waiver of initial review by the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2014).  

The Board also notes that during the hearing before the Board, the Veteran and his representative discussed his contention that he is unable to work due to his service-connected ischemic heart disease.  Such statement raises a question as to the Veteran's entitlement to a TDIU due to the disability for which an increase is sought as a component of that claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   The Board acknowledges the Veteran's statement dated in August 2012 withdrawing "the inferred TDIU claim".  However, during the June 2013 Board hearing,  as well as in correspondence received in May 2014, the Veteran reiterated that he is unemployable due to his service-connected ischemic heart disease.  Hence, the Board has characterized the appeal as encompassing the TDIU claim reflected on the title page.

The Board notes that in addition to the Veteran's paper claims file, he has  paperless, electronic files on Virtual VA and Veterans Benefits Management System (VBMS).  A review of his Virtual VA file reveals the June 2013 hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file currently contains no documents.   

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ) .  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Board finds that further medical development of the claim for a higher initial rating for ischemic heart disease is needed, inasmuch as there remain questions as to which of the Veteran's cardiac symptoms are service-connected.   

The Veteran underwent VA examinations in October 2010 and April 2012.  Although treatment records dated prior to the October 2010 VA examination include diagnoses of coronary spasm and hypertension (see private treatment records from St. Mary's Hospital dated in 1986 as well as VA outpatient treatment records dated in 2006), the October 2010 VA examination report did not address any heart disorders other than the service-connected ischemic heart disease.  However, further medical opinion is needed to ascertain whether these other disorders and/or symptoms are related to the service-connected ischemic heart disease to determine whether the Veteran is entitled to higher and/or separate ratings for any associated disorders.  

Next, in April 2012, the VA examiner diagnosed multiple heart disorders including atherosclerotic cardiovascular disease, coronary artery disease, stable angina, coronary spasm including Prinzmeta's angina, hypertensive heart disease, syncope, and labile hypertension.  The April 2012 examiner noted that the Veteran's angina was a result of his service-connected ischemic heart disease (also referred to as coronary artery disease).  When asked to provide the etiology of each of the Veteran's heart conditions and any relationship to other heart conditions including ischemic heart disease, the examiner listed the remaining heart diagnoses, as well as arteriosclerosis of the coronary arteries, but did not address whether these other diagnoses were related to the Veteran's service-connected ischemic heart disease, or explain why they were not, if that was the intended communication.  Thus, further explanation is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).).  

Also, during the Board hearing. the Veteran submitted a June 2013 letter from his private cardiologist, Dr. L. D., who indicated that the Veteran's chest pain was "highly suggestive of myocardial ischemia as the cause." However, Dr. L. D. did not provide clear rationale for the opinion.  Dr. L. D. also noted that "atherosclerosis is the reason for most coronary vasospasm, due to endothelial dysfunction."  It is unclear whether Dr. L. D. intended to suggest that the Veteran  has coronary vasospasm which is related to atherosclerosis and that he has atherosclerosis that is related to the Veteran's service-connected ischemic heart disease.  Further, Dr. L. D.'s statement regarding the atherosclerosis and coronary vasospasm is vague and does not affirmatively state that the Veteran has the noted disorders or that the disorders are at least as likely as not due to the Veteran's service-connected ischemic heart disease.  

Additionally, Dr. L. D. indicated that the Veteran's syncope and excessively fluctuating blood pressure are due to medical therapy for the Veteran's coronary artery disease but he did not provide rationale for the statement.  Further, Dr. L. D. did not specify which specific medications caused the syncope and/or fluctuating blood pressure; however, he listed many more medications than those listed in the prior VA examination reports.  Further explanation regarding the medications associated with ischemic heart disease that allegedly caused the side effects, is required.  This is particularly true in light of the October 2010 VA examiner's notation that there were no side effects to any of the medications for the Veteran's ischemic heart disease.  Further, the June 2013 letter appears to be based on a physical examination but the private physician did not note the Veteran's METs level, which is pertinent to the VA rating criteria under 38 C.F.R. § 4.104 Schedule of Ratings for Diseases of the Heart.  Therefore, further opinion is needed to address the suggestions made by the Veteran's private physician as well as clarify the Veteran's diagnoses and provide rationale regarding the relationship between the Veteran's service-connected ischemic heart disease and his claimed heart symptoms.  

The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Further, it appears that the Veteran's cardiac problems may have worsened since he was last examined in April 2012.  Notably, during the Board hearing, the Veteran reported that he had a syncope episode the day before the hearing and that he never knows when he might pass out.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration (specifically the METS to determine activity level at which symptoms such as syncope, develop), the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A (West 2013); 38 C.F.R. § 3.159 (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Hence, the AOJ should arrange for the Veteran to be evaluated at a VA examination as well as seek the foregoing opinions from the VA clinician assigned to examine the Veteran.  The examiner should address the Veteran's contention that he is entitled to a higher initial rating for ischemic heart disease due to symptoms including chest pain, coronary spasms, syncope, dizziness, and fluctuating blood pressure.  The VA examiner should address the June 2013 private physician's letter and discuss whether the Veteran has "coronary vasospasm" and if so, whether it is related to the service-connected ischemic heart disease.  The examiner should also clarify which symptoms, if any, are encompassed by coronary vasospasm (i.e., chest pain).  The examiner should also address which, if any, of the Veteran's medications for service-connected ischemic heart disease, might result in syncope and/or fluctuating blood pressure.  If the examiner determines that the Veteran's medications do not lead to those symptoms, he or she should provide complete rationale for the opinion. 

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
 
As for the matter of the Veteran's entitlement to a TDIU, as noted in the Intro, the Veteran's representative has asserted that the Veteran is unemployable due to his service-connected ischemic heart disease, and the Veteran has repeatedly supplied VA with a favorable decision in which the Social Security Administration (SSA) granted disability benefits due to cardiovascular disorders.  (The Board notes that SSA records have been obtained by the AOJ).  Thus, the Board finds that the Veteran is claiming unemployability due to the service-connected ischemic heart disease as a component of the claim for a higher rating for this disability.  See Rice, supra.  However, as the AOJ has not addressed such a matter, after giving the Veteran an opportunity to file a formal claim for a TDIU, and accomplishing the other actions noted below, the AOJ should address the matter of the Veteran's entitlement to a TDIU due to service-connected ischemic heart disease in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

While these matters are on appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, relevant, records, to include any outstanding service treatment records and any outstanding VA outpatient treatment records.  

With respect to VA treatment records, in a statement dated in September 2010, the Veteran reported that he received cardiology treatment from the VA medical facility in Sacramento, beginning in 1994 and as of the September 2010 statement, he reported that he was still taking the medications prescribed by the VA cardiologist, Dr. B., in 1994.  Records dated from March 1998 to April 1999, from the VA facility in Sacramento, California, were requested and associated with the file, however as records from 1994 to March 1998 have not been requested or obtained from the Sacramento VA facility, those must be obtained and associated with the file.  Further, the claims file also contains primary care VA outpatient treatment records from the Pacific Islands facilities dated from November 2000 to May 2012.  Any outstanding records from the Pacific Islands VA facilities since May 2012, should be obtained, to include any additional records from Dr. L. D.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The AOJ's adjudication of the claim for higher rating should include consideration of whether application of Mittleider is appropriate, and whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, is appropriate; and adjudication of the matter of the Veteran's entitlement to a TDIU should include consideration of whether the provisions of 38 C.F.R. § 4.16(b) for award of an extra-schedular TDIU are invoked, as appropriate.  The AOJ's adjudication of the each claim should include consideration of all evidence associated with the claims file since the last adjudication of the higher rating claim. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Furnish to the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he complete and return the form to file a formal claim for a TDIU due to service-connected ischemic heart disease.

2.  Obtain all relevant, outstanding VA outpatient treatment records from the Pacific Islands VA Healthcare System, dated since May 2012 as well as outstanding VA outpatient treatment records from the VA facility in Sacramento, California from 1994 to March 1998.  Follow the procedures of  38 C.F.R. § 3.159 (2014) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, including from Dr. L.D. of Hawaii Cardiology, LLC.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by a cardiologist, to obtain medical findings needed to assess the severity of his service-connected ischemic heart disorder.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to particularly include metabolic equivalents (METs) and ejection fraction measurements, as well as, symptoms experienced upon diagnostic testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to METs testing, if a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner should also clearly indicate whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected ischemic heart disease on METs testing, from those attributable to any other cardiac disability(ies).  

In this regard, the examiner should also clearly identify all heart disorder(s) and symptoms present at any point since December 1986.  

Then, with respect to each such diagnosed disorder or symptom, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disorder or symptom has any relationship to the service-connected ischemic heart disease.  

In doing so, the physician must specifically consider and discuss all pertinent  medical evidence, to include the VA examination reports dated in October 2010 and April 2012 as well as the June 2013 private physician's letter.  The examiner should also consider the Veteran's statements regarding his observations of chest pain, syncope, dizziness, and fluctuating blood pressure as well as treatment records indicating coronary spasms.  If the examiner determines that any symptom or disorder is not related to the Veteran's ischemic heart disease, the examiner should explain why it is not related.    

The examiner should also address which, if any, of the Veteran's medications for service-connected ischemic heart disease, might result in syncope and/or fluctuating blood pressure.  

The physician should clearly identify all cardiac symptoms/effects for which it is not medically possible to distinguish as resulting from service-connected and nonservice-connected cardiac disability(ies).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority (to include, with respect to the higher rating claim, whether application of Mittleider is appropriate, and whether staged rating of the disability, pursuant to Fenderson, is warranted; and, in connection with the claim for a TDIU, whether the provisions of 38 C.F.R. § 4.16(b) for award of an extra-schedular TDIU are invoked, as appropriate).

7.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

